Citation Nr: 9912913	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  99-00 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a compensable evaluation for a left knee 
disorder.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel




REMAND

The appellant served on active duty from December 1990 to 
February 1998.  This matter comes to the Board of Veterans' 
Appeals (the Board) from a rating decision of the Department 
of Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO) which granted service connection but assigned a 
noncompensable rating.  As this is the initial claim, the 
holding in Fenderson v. West, 12 Vet. App. 119 (1999) is for 
application as appropriate.

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.159 (1998).  This duty to assist 
includes a thorough and contemporaneous medical examination, 
especially where it is necessary to determine the current 
level of disability.  Peters v. Brown, 6 Vet. App. 540, 542 
(1994); Abernathy v. Principi, 3 Vet. App. 461 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The appellant contends that his left knee disorder is more 
severe than the currently assigned noncompensable rating 
would indicate.  

The veteran filed a claim for his left knee disorder in 
February 1998, following separation from service.  A rating 
decision in March 1998 awarded service connection and a 
noncompensable rating for a left knee disorder, described as 
patellar tendinitis.  No VA examination was performed, and 
the rating was based on a review of the service medical 
records.

The Board has determined, that the evidentiary record is not 
sufficient for evaluating the claim.  As the instant issue is 
an increased rating claim, a thorough and contemporaneous VA 
examination to determine the present level of left knee 
pathology is required prior to making a determination.  Such 
examination will detail any limitation of motion, 
instability, or other functional limitation that might be 
present.  

As the case is otherwise being remanded, the appellant will 
be afforded the opportunity to submit additional evidence, 
including records of any treatment he may have had for the 
left knee since separation from service.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for any left knee 
disability, not already associated with 
the claims file.   After obtaining the 
appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
physician, hospital, or treatment center 
specified by the veteran to request 
specifically any and all medical or 
treatment records or reports relevant to 
the above mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998). 

2.  Thereafter, and whether records are 
obtained or not, the appellant should be 
scheduled for a VA orthopedic examination 
of the left knee.  The examination is to 
determine the extent and severity of any 
left knee pathology found.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail. The claims folder should be made 
available to the examiner for review 
prior to the examination, and the 
examiner should comment on its 
availability.. 

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

When the aforementioned development has been accomplished, 
the claim should be reviewed by the RO.  In the event the 
benefits sought are not granted, the appellant and his 
representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board, if in order.  No action is required of the 
appellant until he is notified.  The Board intimates no 
opinion as to the ultimate outcome in this case by the action 
taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


